Order entered January 2, 2020




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-01525-CV

 D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE LIMITED
          PARTNERS, L.P. AND ALLISON MEDIA, INC., Appellants

                                                V.

                            JANAY BENDER ROSENTHAL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01346

                                            ORDER
       A partial reporter’s record has been filed in this appeal by court reporter Tina Thompson.

The remaining portion is to be filed by court reporter Vielica Dobbins. Before the Court is Ms.

Thompson’s December 23, 2019 request, as the official court reporter, for an extension of time to

file the remaining portion of the record. We GRANT the request and ORDER Ms. Dobbins to

file the remaining portion of the reporter’s record no later than January 15, 2020. Because this is

an accelerated appeal, we caution that further extension requests will be disfavored.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Thompson, Ms.

Dobbins, and the parties.

                                                      /s/    ROBERT D. BURNS, III
                                                             CHIEF JUSTICE